DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 09/30/2022.
Claims 1, 9, 11, and 14 have been amended.
Claims 1-20 are currently pending and have been examined.



















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 09/30/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  However, in an effort to elucidate the applicability of the selected prior art, the Examiner has provided a riposte to the Applicant’s arguments.











Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herz et al. (USPGP 2013/0097664 A1), hereinafter HERZ, and further in view of Hawkins et al. (USPGP 2011/0040609 A1), hereinafter HAWKINS, and further in view of Forlai (USPGP 2012/0022934 A1), hereinafter FORLAI.

Claims 1, 9, 14:
HERZ as shown below discloses the following limitations:
in response to determining at least a partial match between the consumer data received and the second consumer data stored in the at least one database of the real-time merchandising system, generating, by the real-time merchandising system, an offer based on the consumer data; (see at least paragraph 0549, 0881, 0890)
transmitting, by the real-time merchandising system, the offer to the mobile device of the consumer corresponding to the consumer data; (see at least paragraph 0291, 1182)
receiving, by the real-time merchandising system, an acceptance of the offer from the mobile device of the consumer automatically in response to receiving the offer from the real-time merchandising system and determining an at least partial match between the offer and at least one consumer criterion of the user; (see at least paragraphs 0819 and 1323)
in response to receiving the acceptance of the offer, communicating by the real-time merchandising system, partial consumer data to at least one backend system for payment processing of the offer. (see at least paragraphs 0064-0067, 0577-0585)
at least one at least one transmitter; (see at least figures 1, 2, 8, 17 as well as associated and related text)
at least one receiver; (see at least figures 1, 2, 8, 17 as well as associated and related text)
at least one buffer memory; (see at least figures 1, 2, 8, 17 as well as associated and related text)
at least one processor; (see at least figures 1, 2, 8, 17 as well as associated and related text)
at least one database; (see at least figures 1, 2, 8, 17 as well as associated and related text)
at least one non-transitory storage device; (see at least figures 1, 2, 8, 17 as well as associated and related text)
at least one backend system; (see at least figures 1, 2, 8, 17 as well as associated and related text)
HERZ does not specifically disclose the following limitations, but HAWKINS  as shown does:
receiving, by a real-time merchandising system, consumer data from a mobile device of a consumer; (see at least paragraph 0009)
processing, by the real-time merchandising system, the consumer data by at least partially matching the consumer data with second consumer data stored in at least one database of the real-time merchandising system; (see at least paragraph 0039)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of HERZ with the technique of HAWKINS because it “… relates to systems that provide personalized information, profiling, automated matchmaking and information exchange, providing a framework that protects privacy and allows information collection and profiling within a carefully controlled environment.” (HERZ: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of HERZ/HAWKINS does not specifically disclose in response to receiving the acceptance of the offer generated in response to determining the at least partial match between the offer and the at least one consumer criterion of the consumer from the consumer device of the consumer, communicating by the real-time merchandising system, partial consumer data to at least one backend system for payment processing of the offer.   FORLAI, however, in at least claims 62, 74, and 85 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of HERZ/HAWKINS with the technique of FORLAI because it “In general, conventional buyer-seller transactions are seller-driven in the sense that they focus on the methods or processes available to the seller. Typically, electronic sales systems involve sellers utilizing various electronic advertising media in order to attract potential buyers and, in some cases, to complete sales transactions. With an electronic sales system it is possible to reach more potential buyers than with other conventional sale methods (e.g., printed advertising). Electronic sales systems, however, suffer from the same drawbacks of conventional sales methods in that the seller normally absorbs the risk and cost of advertising. That is, the advertising cost associated with the transaction and the attendant risk that such advertising will be unsuccessful fall directly upon the seller. As a result, the offered cost of a product will normally include not only the cost of manufacturing the product and the seller's anticipated profit, but also the cost of advertising the product. Similar problems and associated risk exist when a seller offers services..” (FORLAI: paragraph 0007).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 12, 15:
The combination of HERZ/HAWKINS/FORLAI discloses the limitations as shown in the rejections above.  HERZ further discloses the real-time merchandising system comprises a movie screen, outdoor sign, billboard, poster, in-store sign, in-home screen or interface, or interface on a mobile device. See at least paragraph 0045.

Claims 3, 10, 11, 16:
The combination of HERZ/HAWKINS/FORLAI discloses the limitations as shown in the rejections above.  HERZ further discloses:
generating, by the real-time merchandising system, the offer; (see at least paragraph 0808)
targeting, by the real-time merchandising system, a consumer upon receiving the consumer data; (see at least paragraph 0013)
partially matching the consumer data with data stored in at least one database of the real-time merchandising system. (see at least paragraphs 0013, 0021, 0023)

Claims 4, 17:
The combination of HERZ/HAWKINS/FORLAI discloses the limitations as shown in the rejections above.  HERZ further discloses the consumer data comprises partial location data, payment data, commercial data, or any combination thereof. See at least paragraph 0053.

Claims 5, 13, 18:
The combination of HERZ/HAWKINS/FORLAI discloses the limitations as shown in the rejections above.  HERZ further discloses anonymizing, by the real-time merchandising system, the consumer data, stored data, or any combination thereof.  See at least paragraph 0023.
Claims 6, 7, 19, 20:
The combination of HERZ/HAWKINS/FORLAI discloses the limitations as shown in the rejections above.  HERZ further discloses:
expiring, by the real-time merchandising system, the offer after receiving either an acceptance or rejection response.   
expiring, by the real-time merchandising system, if receiving no acceptance or rejection response after a predetermined time.
See at least paragraphs 0465, 0910, and 1255.

Claim 8:
The combination of HERZ/HAWKINS/FORLAI discloses the limitations as shown in the rejections above.  HERZ further discloses communicating, by the real-time merchandising system, the offer based on the real-time merchandising system’s location, a time of day, a programmed or pre-selected default, or any combination thereof.  See at least paragraphs 0716 and 0882.









CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
King, Nancy J. Profiling the Mobile Customer – Privacy Concerns When Behavioural Advertisers Target Mobile Phones. (September 2010).  Retrieved online 12/27/2021.  https://ir.library.oregonstate.edu/downloads/vh53ww39w
Nathan Newman.  How Big Data Enables Economic Harm to Consumers, Especially to Low-Income and Other Vulnerable Sectors of the Population.  (24 August 2014).  Retrieved online 12/27/2021. https://www.ftc.gov/system/files/documents/public_comments/2014/08/00015-92370.pdf
Peter Pal Zubcsek. Predicting Mobile Advertising Response Using Consumer Co-Location Networks. (February 9, 2017). Retrieved online 12/27/2021. https://escholarship.org/content/qt3w58x5b5/qt3w58x5b5_noSplash_bdd31a7e07a0948a4034fd641ab90928.pdf
 
Foreign Art:
NAGASHIMA, MEGUMI.  CUSTOMER DATA MANAGEMENT SYSTEM, AND MAIL DELIVERY METHOD USING THE SYSTEM. (JP 2004/054426 A)
SUZUKI, HIROYUKI. ADVERTISED ARTICLE DISCOUNT SYSTEM. (JP 2004/062472 A)
HAGISHIMA HIROSHI. ON-LINE SHOPPING REAL-TIME DISCOUNT SALES SYSTEM. (JP 2016/181029 A)






Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)